Citation Nr: 1817118	
Decision Date: 03/20/18    Archive Date: 03/30/18

DOCKET NO.  09-44 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for pseudofolliculitis barbae (PFB).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

C. Taylor, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps from July 1979 to May 1980. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  A Notice of Disagreement (NOD) was filed in May 2008.  A Statement of the Case (SOC) was issued in September 2009.  A substantive appeal (VA Form-9) was filed in November 2009. Supplemental Statements of the Case (SSOCs) were issued in February 2010, September 2012, and December 2017.

In March 2017, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  The transcript of the hearing is of record. 

The Board remanded the appeal to the Agency of Original Jurisdiction (AOJ) for further development in July 2015 and June 2017.  The appeal is now before the Board for further appellate action.  

The Board reviewed the Veteran's electronic claims file which includes records in Virtual VA and Veterans Benefits Management System (VBMS) databases prior to rendering its decision. 

The issue of service connection for keloids, as secondary to service-connected PFB, has been raised by the Veteran's testimony at the March 2017 Board hearing, but has not been adjudicated by the AOJ.  Therefore, this matter is referred to the AOJ for appropriate consideration in accordance with the regulations governing the filing of claims.  38 C.F.R. §§ 3.150, 3.151, 3.155, 19.9(b) (2016). 




FINDING OF FACT

The evidence of record shows that throughout the entire period on appeal, the Veteran's service-connected PFB has manifested as symptoms that affect 5 to 20 percent of his entire body and exposed areas and have required occasional topical therapy for a total duration of 6 weeks or more during the past 12 month period.


CONCLUSION OF LAW

The criteria for rating in excess of 10 percent for PFB have not been met. 38 U.S.C. § 1155, 5103A, 5107 (2012); 38 C.F.R. § 4.118, Diagnostic Code (DC) 7816 (2017).

REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

In a February 2008 letter, VA notified the Veteran of the evidence required to substantiate his claim. The Veteran was informed of the evidence VA would attempt to obtain and of the evidence that the Veteran was responsible for providing. See Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5103, 5103A; see also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In the January 2018 Informal Hearing Presentation (IHP), the Veteran asserted that the October 2017 VA examination "was not thorough." Here, the record indicates that the Veteran participated in a VA examination in October 2017, the results of which have been included in the claims file for review. The examination involved a review of the Veteran's medical records; a thorough, in-person examination; and clinical findings based on the above. The Board observes that the Veteran has not expressed any specific deficiencies with the October 2017 examination, other than his contention that he "wants a more thorough examination."  The Board finds that the examiner is a qualified medical professional who has the training, knowledge, and expertise on which he relied to conduct the October 2017 examination and to provide clinical findings used in deciding the claim. Thus, the Board finds the VA examination adequate for rating purposes. See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

In July 2015, and June 2017, the Board remanded the case for additional development. The Board finds that the RO has substantially complied with the remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 

II. Increased Rating

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities. The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability. Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Pertinent regulations also provide that it is not necessary for all of the individual criteria to be present as set forth in the Rating Schedule, but that findings sufficient to identify the disability and level of impairment be considered.  38 C.F.R. § 4.21.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran. 38 C.F.R. § 4.3.

The Veteran's service-connected PFB is evaluated as 10 percent disabling under the provisions of DC 7816, Psoriasis.  See 38 C.F.R. §§ 4.20, 4.21, 4.27.  Pursuant to DC 7815, a 30 percent rating is warranted where 20 to 40 percent of the entire body, or 20 to 40 percent of the exposed areas are affected, or intermittent systemic medications were required for a total duration of 6 weeks or more during the past 12-month period. A 60 percent rating is warranted where more than 40 percent of the entire body or more than 40 percent of exposed areas are affected, or constant or near-constant systemic medications were required during the past 12-month period. 38 C.F.R. § 4.118.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran. 38 U.S.C.A. § 5107 (b); 38 C.F.R. §3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Factual Background and Analysis

The Veteran seeks a rating in excess of 10 percent for his service-connected PFB. 

On private outpatient treatment in July 2007, the Veteran underwent an excision of an epidural cyst on the left side of his neck. The Veteran was afforded a VA skin conditions examination in March 2008 in which he was diagnosed with chronic, recurring PFB. The Veteran reported chronic and persistent "shaving bumps," tenderness while shaving, that he does not shave, and that he has ingrown facial hair. The Veteran reportedly treated his PFB with hydrocortisone 1% and benzoyl peroxide 5%, topically, during the preceding 12 months. The Veteran reported that he was terminated from his job because he was unable to shave. The examination revealed hyper-pigmented, too numerous to count, pinhead-sized papules that were scattered anteriorly on the lower part of the Veteran's neck, beard area, and chin. There were no pustules. A keloid scar was seen across the left side of the Veteran's neck from the excision of a ruptured intradermal cyst. The Veteran reported that the scar was tender and that he was treated with steroid injections in the past. Color photographs were taken of the Veteran's face, neck and chest. PFB affected 5 percent of the Veteran's total body and 10 percent of the exposed areas affected.  According to the examiner, there is no functional limitation on activities of daily living or occupation due to the present skin condition. 

In an August 2008 VA medical opinion, the examiner rendered the clinical assessment that PFB is not disfiguring and that the scar from the ruptured epidermal inclusion cyst on the left side of the Veteran's neck is not due to his service-connected PFB.

In a May 2008 NOD statement, the Veteran reiterated that he is unable to work due to his service-connected PFB. The Veteran claimed that he has a "history of jobs [that he] held for a short period of time."

On VA outpatient treatment in June 2011, the Veteran was diagnosed with tinea versicolor; keloid on left neck; and a skin tag. The Veteran reported bumps and skin tags on his neck that he claimed he "had from quite some time." The Veteran reported that the lesions were intermittently irritated and inflamed due to rubbing against his clothing. The VA examiner described the Veteran's skin condition as pedunculated, slightly erythematous papules around the neck. The Veteran had a well healed hypertrophic scar that has central keloidal areas. Around the Veteran's neck and upper chest were a few hyper-pigmented, scaly macules coalescing into patches. Scrapings of the lesions around the neck were positive for yeast elements. The Veteran submitted color photographs of his face, neck, and upper chest in October 2011 that were added to the claims file. 

The Veteran was afforded a VA examination in February 2012. The Veteran's PFB diagnosis was confirmed. The Veteran reported worsening PFB and that he could not shave every day. The Veteran treated his PFB with topical cream (non- corticosteroid) for a constant/near-constant duration during the previous 12 months. The Veteran had many hyper-pigmented macules scattered all over the beard area. There was no evidence of active rash or cellulitis. A keloid scar of about 1 1/2 cm long and 0.3 cm wide, soft, was seen across the left side of the neck from an excision of the ruptured intradermal cyst. The Veteran reported that the scar was tender to touch. There was no objective evidence of tenderness noted on examination. The clinical evidence indicates that the Veteran's total body area involved was approximately 5 percent.  The exposed body surface area involved was 10 percent. The examiner viewed color pictures taken of the affected areas in March 2008. According to the examiner, "the Veteran's current skin rash in relation to pseudofolliculitis barbae was much better during the February 2012 examination when compared with the March 2008 pictures." The examiner also noted that the Veteran's skin condition impacts his ability to work. 

A May 2015 VA treatment note indicated that the Veteran was diagnosed with psoriasis.  During an unrelated VA audiology examination in June 2015, the Veteran reported that he had infected and painful keloids that he treats with pain medication.

The Veteran testified during the March 2017 Board hearing that he "has bumps, large bumps, swelling up of [his] face with keloids on one side of [his] face, underneath [his] neck and it cuts off [his] breathing and . . . circulation."  See Hearing Transcript at 3.  The Veteran further testified that the service-connected PFB "cause[d] scarring to his skin" and "causes [him] constant pain." Id at 5, 6.  The Veteran testified that he "can't shave at all" and is "having problems breathing." Id at 6.  The Veteran testified that he is unemployable due to his service-connected PFB and that he "gave up his job in 1998-2001," because he "used to wear a shirt and tie" and "had to be clean shaven for the position."  See July 2010 Rating Decision (denied, in relevant part, a total disability rating based on individual unemployability (TDIU) due to the service-connected pseudo-folloculitis barbae); see also Rice v. Shinseki, 22 Vet. App. 447 (2009).
In October 2017, the Veteran was afforded VA examination during which he continued to report worsening PFB related symptoms. The Veteran reiterated that he has keloids due to cysts caused by his service-connected PFB. The Veteran continues to wear a beard. There was no evidence of scaring or disfigurement of the Veteran's head, face or neck. The Veteran treated his PFB with topical medications such as Thera-gesic cream and capsaicin cream for 6 weeks or more, intermittently, during the preceding 12 months. The condition affects at least 5 percent, but less than 20 percent of the Veteran's entire body and exposed areas affected. The examiner acknowledged that the Veteran has a history of chronic, recurrent exacerbations of PFB, despite conservative treatment. The VA examiner rendered the clinical assessment that the Veteran has palpable cysts on his face and neck that are not visualized due to the Veteran's beard. According to the examiner, the use of a beard to avoid direct contact with the skin seems to help prevent any complications and does not cause any disfigurement. Overall, the examiner determined that the Veteran's current treatment is controlling his symptoms. The examiner suggested that the Veteran will need to avoid any work activities that require the use of a facial mask, exposure to topical chemical agents or abrasives to his face.
The Veteran was reportedly hospitalized from January 3, 2018 to January 12, 2018 for cellulitis-wound. The January 2018 IHP framed the Veteran's contentions as worsening PFB that is painful and tender "when he shaves more than 30 to 40 percent of the exposed body area." The Veteran reiterated that scars due to PFB have caused keloids to develop in the affected areas. 
Based upon the foregoing evidence of record, the Board finds that a preponderance of the evidence is against a finding that the Veteran is entitled to rating in excess of 10 percent for his service-connected PFB.

As an initial matter, the evidence does not show that the Veteran's skin condition has covered more than 20 to 40 percent of his entire body or exposed areas affected, warranting an evaluation of 30 percent. Indeed, the March 2008, February 2012, and October 2017 VA examination findings have consistently demonstrated that the service-connected PFB covers less at least 5 percent, but less than 20 percent of the Veteran's entire body and exposed areas affected. 

The evidence also fails to show that the Veteran's skin condition has required constant or near-constant systemic medications during the preceding 12 month period. In this regard, the medical and lay evidence throughout the appeal period consistently demonstrates that the Veteran's treatment for service-connected PFB has been limited to the intermittent use of topical corticosteroid medications; notably, in the form of creams/ointments and are not considered systemic therapy. The March 2008 and October 2017 VA examination reports and the March 2008 private treatment note indicates that the Veteran consistently used topical corticosteroids, specifically hydrocortisone cream 1%, benzoyl peroxide 5%, Thera-gesic cream, and capsaicin cream, intermittently, to treat his skin condition. 

Lastly, to the extent that the Veteran asserts that his PFB covers a greater percentage of his exposed and/or total body area, the Board finds his assertions are outweighed by the competent VA examination reports. The Board finds the observations of the VA medical professionals to be more probative as to the percentage of body area affected, as such professionals have the training and experience making them more qualified to provide such detailed observations regarding the skin condition and the human body. 

With regard to the Veteran's contention that he is unable to obtain and follow substantially gainful employment due to his service-connected PFB, the Boards finds the Veteran's assertions at variance with the clinical evidence of record. Specifically, the March 2008 VA examiner determined that there is no functional limitation on the Veteran's ability to obtain and follow an occupation due to his present skin condition. In fact, the October 2017 examiner opined that the Veteran's current treatment is controlling his symptoms and that he was able to work in an occupation that did not require the use of a facial mask, exposure to topical chemical agents, or abrasives to his face. In light of the very limited restrictions suggested by the October 2017, the clinical evidence of record does not demonstrate that the Veteran's service-connected PFB, currently evaluated as 10 percent disabling, renders the Veteran unemployable. 

In sum, the preponderance of the evidence is against the claim for an increased rating for service-connected PFB, and, therefore, the benefit of the doubt doctrine does not apply. 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).






ORDER

Entitlement to an initial rating in excess of 10 percent for PFB is denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


